Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Claims 14 and 16-21 are pending.  Claims 1-13 and 15 have been canceled.  Note that, Applicant’s response filed 8/15/22 has been entered. 
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 5/5/22 have been withdrawn:
	The rejection of claims 14, 15, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 2019/0219925), has been withdrawn.  
	The rejection of claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2019/0219925), and further in view of Trivedi et al (US 2009/0281012), has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2019/0219925) in view of Jiang et al (US 2020/0150542).
Jiang et al teach solvents useful for removing contaminants and cleaning an/or stripping the surfaces of substrates of contaminants in electronic parts and processing equipment, and removal of photoresists, followed by removing by rinsing the substrate with a composition containing a ternary solvent of DMSO, N,N-dimethyl propionamide, and N-methyl caprolactam. See paras. 30-37.  The amount of individual substance can vary from 1 to 99% by weight.  See para. 73 and 74.  
However, ‘925 does not teach the use of N-ethyl caprolactam or a composition containing a primary solvent, N-ethyl caprolactam, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
‘542 is relied upon as set forth.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use N-ethyl caprolactam in the composition taught by ‘925, with a reasonable expectation of success, because ‘542 teaches the equivalence of N-methyl caprolactam to N-ethyl caprolactam as a solvent in a similar composition and further, ‘925 teaches the use of N-methyl caprolactam. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a primary solvent, N-ethyl caprolactam, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘925 in view of ‘542 suggest a composition containing a primary solvent, N-ethyl caprolactam, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2020/0150542). 
Jiang et al teach a solvent consisting essentially of a first component consisting of one or more acyclic amides; an optional second component consisting of one or more of DEAC, etc.; one or more glycol ethers or glycol ether acetates and one or more cyclic amides.  See Abstract.  Suitable cyclic amides include caprolactam derived solvents as recited by the instant claims.  See paras. 42-47.  DEAC may be used in amounts from 1 to 99% by weight.  The composition contains the caprolactam derived solvents in amounts from 10% to 90% by weight.  See paras. 74-78.  The composition is used for cleaning electronic parts and photoresists, etc.  See paras. 78-81.  
Jiang et al do not teach, with sufficient specificity, a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Jiang et al suggest a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2020/0150542); or Jiang et al (US 2019/0219925) in view of Jiang et al (US 2020/0150542) as applied to the rejected claims above, and further in view of Trivedi et al (US 2009/0281012).
‘542 and ‘925 are relied upon as set forth above.  However, ‘542 and ‘925 do not teach the use of a surfactant or thickener or a method of cleaning a paint or ink from a surface as recited by the instant claims.   
 Trevedi et al tach an environmentally-friendly composition for industrial and consumer applications containing surfactants, water, solvents, etc.  The composition may be used as a metal substrate cleaner, etc.  See Abstract.  Additionally, thickening agents may be used in the compositions and include cellulose ethers, etc.  See paras. 101-102.  The composition may be used as a graffiti cleaner, a painted-substrate cleaner, an ink cleaner, a resin cleaner, a paint stripper, graffiti remover, ink remover, stains from metals, etc.  See Abstract and paras. 9 and 108-112.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a surfactant and thickener in the composition taught by ‘542 and ‘925, with a reasonable expectation of success, because Trivedi et al teach the use of surfactant and thickeners in a similar composition and further, such components would be desirable in the compositions taught by ‘542 and ‘925 to improve cleaning properties.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the compositions as taught by ‘542 or ‘925 to remove paint or ink as recited by the instant claims, with a reasonable expectation of success, because Trivedi et al teach the use of a similar composition to remove a wide variety of substances such as paint, ink, resin, etc., from a substrate and further, ‘542 or ‘925 teach removing contaminants such as polymer residues (i.e., resins) and contaminants from electronic parts in general.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Jiang et al (US 2019/0219925) in view of Jiang et al (US2020/0150542); or Jiang et al (US2020/0150542), Applicant states that the second component B (in which caprolactam solvents are part of) ‘542 is an optional component such that it is not required and further, no lactams of Formula (II) at all, much less N-ethyl caprolactam, are exemplified as a component (B).  Also, Applicant states that while ‘925 discloses may solvent blends which include N-methyl caprolactam, it is not used in any of the working Examples and no other caprolactam-derived solvents are mentioned in ‘925.  Additionally, Applicant states that one of ordinary skill in the art would not be motivated to select N-ethyl caprolactam to replace N-methyl-2-pyrrolidone a part of a paint stripping composition due to its larger molecular size.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘542 suggest composition containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, ‘542 clearly suggests the use of a solvent of Formula II, wherein Formula II represents solvents such as N-methyl caprolactam, N-ethyl caprolactam, N-butyl caprolactam, etc., (See paras. 47-51 of ‘542).  Additionally, the Examiner asserts that ‘542 is analogous prior art relative to the claimed invention and ‘925 and that one of ordinary skill in the art clearly would have looked to the teachings of ‘542 to cure the deficiencies of ‘925.  ‘542 is a secondary reference relied upon for its teaching of N-ethyl caprolactam.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use N-ethyl caprolactam in the composition taught by ‘925, with a reasonable expectation of success, because ‘542 teaches the equivalence of N-methyl caprolactam to N-ethyl caprolactam as a solvent in a similar composition and further, ‘925 teaches the use of N-methyl caprolactam.  Thus, the Examiner asserts that the teachings of ‘542; or ‘925 in view of ‘542 are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claims 17-19 under 35 USC 103 using Jiang et al (US 2020/0150542); or Jiang et al (US 2019/0219925) in view of Jiang et al (US 2020/0150542), further in view of Trivedi et al (US 2009/0281012), Applicant states that the teachings of ‘542 or ‘925 in view of ‘542 are not sufficient to suggest the claimed invention and that the teachings of Trivedi et al are not sufficient to remedy the deficiencies of ‘542 or ‘925 in view of ‘542.  In response, note that, the Examiner asserts that the teachings of ‘542 or ’925 in view of ‘542 are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Trivedi et al is analogous prior art relative to the claimed invention, ‘542, and ‘925 and that one of ordinary skill in the art clearly would have looked to the teachings of Trivedi et al to cure the deficiencies of ‘542 or ‘925 with respect to instant claims 17-19.  Trivedi et al is a secondary reference relied upon for its teaching of a surfactant or thickener or a method of cleaning a paint or ink from a surface.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a surfactant and thickener in the composition taught by ‘542 and ‘925, with a reasonable expectation of success, because Trivedi et al teach the use of surfactant and thickeners in a similar composition and further, such components would be desirable in the compositions taught by ‘542 and ‘925 to improve cleaning properties.  Additionally, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use the compositions as taught by ‘542 or ‘925 to remove paint or ink as recited by the instant claims, with a reasonable expectation of success, because Trivedi et al teach the use of a similar composition to remove a wide variety of substances such as paint, ink, resin, etc., from a substrate and further, ‘542 or ‘925 teach removing contaminants such as polymer residues (i.e., resins) and contaminants from electronic parts in general.  Thus, the Examiner asserts that the teachings of Jiang et al (US 2020/0150542); or Jiang et al (US 2019/0219925) in view of Jiang et al (US 2020/0150542), further in view of Trivedi et al (US 2009/0281012), are sufficient to render the claimed invention obvious under 35 USC 103.   
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that the data provided in the instant specification unexpectedly shows that N-ethyl caprolactam has a comparable paint stripping performance, when compared with NMP, which could not have been predicted by one of ordinary skill in the art, given the physical properties of N-ethyl caprolactam.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The comparative data only shows that N-ethyl caprolactam performs equivalently to (and in some instances less than equivalent) NMP and not superior to NMP and therefore, is not persuasive.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/November 7, 2022